Appeal from a judgment of the Seneca County Court (Dennis F. Bender, J.), rendered October 28, 2003. The judgment convicted defendant, upon his plea of guilty, of promoting prison contraband in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of promoting prison contraband in the first degree (Penal Law § 205.25 [2]). Contrary to the contention of defendant, the record establishes that he knowingly, intelligently and voluntarily waived his right to appeal (see People v Willis, 2 AD3d 1322, 1322-1323 [2003], lv denied 2 NY3d 748 [2004]). That waiver encompasses the further contention of defendant with respect to the denial of his motion to dismiss the indictment on the ground" that he was denied his right to testify before the grand jury (see People v Beaton, 303 AD2d 593, 594 [2003], lv denied 100 NY2d 578 [2003]). In any event, by pleading guilty, defendant forfeited his right to review of that contention on appeal (see People v Rook, 201 AD2d 931 [1994]). Present — Green, J.P., Hurlbutt, Scudder, Lawton and Hayes, JJ.